Gilbert, J.
John Proctor obtained a judgment against J. T. Threlkeld. The fi. fa. was levied on land as the property of the defendant. Mrs. Kate Threlkeld, wife of defendant, filed a claim, and on the .trial of that issue a verdict and j'udgment for the plaintiff in fi. fa. resulted. The property was advertised and sold to Joe R. James. Thereafter J. T. and Kate Thelkeld filed a petition .praying that Proctor, James, and Grogan, marshal of the municipal court of Atlanta, be enj'oined from dispossessing the petitioners from the premises, and for other relief unnecessary to enumerate. On presentation of the petition a rule nisi and restraining order were issued. Subsequently Proctor and James moved the court to modify arid’also, to dissolve the restraining order. The court modified and then dissolved the restraining order. The Threlkelds excepted. They also moved the court to set aside the order modifying the,restraining order, and'assign error on the refusal, of the court to render judgment on this motion. The court had a hearing and parts of the record of the trial on the original ease were introduced in evidence over objection. Petitioners excepted.
*3711. There is no provision of law for reviewing by writ of error either an interlocutory order revoking, or dissolving, or modifying a previous temporary restraining order. Williams v. Roberts, 169 Ga. 226 (150 S. E. 89); Shirley v. Standard Oil Co., 169 Ga. 300 (150 S. E. 215); Forrester v. Denny, 169 Ga. 435 (150 S. E. 555); Williamson v. Allen, 169 Ga. 537 (150 S. E. 907). These cases cite numerous decisions. Likewise there is no provision of law for a review of a refusal to rule on a motion to set aside an order revoking, or dissolving, or modifying a temporary restraining order.
2. The above ruling controls the case, and accordingly the remaining assignments of error dealing with collateral questions need not be decided.
Writ of error dismissed.

All the Justices concur.